OPINION
By THE COURT.
Submitted on motion by the defendants-appellees, Michael Lenyo and Robert Poxon, seeking an order dismissing the appeal for the reason that the order appealed from is not a final order as defined by §12223-2 GC.
The record discloses that the order appealed from is one sustaining the motions of the two defendants Lenyo and Poxon to quash the service of summons because of irregularity of process and not attacking the jurisdiction of the court. No final judgment has been entered.
We are of the opinion that this is not a final order as defined by the statute. The appellant is relying upon the case of Uthoff v. DuBrie, 62 Oh Ap 285, but this case is not on all fours with the case at bar, for there the service was attacked on jurisdictional grounds. See Carr v. Marion Masonic Temple Co., 67 Oh Ap 521; Jones v. Bontempo, 28 Abs 356.
The motion will be sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.